Order entered September 13, 2018




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00281-CR

                          CARLOS MARIO DELAROSA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80340-2011

                                                ORDER
       Appellant is appealing the denial of his motion for post-conviction DNA testing. The

State has requested in its brief that this Court transfer the Clerk’s and Reporter’s records from the

prior direct appeals into the present appeal.


       We GRANT the State’s request. We DIRECT the Clerk of the Court to transfer the

Clerk’s and Reporter’s records from appellate cause numbers 05-11-00312-CR, 05-11-00313-

CR, and 05-11-00314-CR into appellate cause number 05-18-00281-CR.


                                                         /s/   DAVID L. BRIDGES
                                                               PRESIDING JUSTICE